EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims (and cancelation of claim 2) in the Amendment filed December 13, 2021 have been received and considered by Examiner.
New claims 16-18 presented in the Amendment filed December 13, 2021 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claims 2-4 has been withdrawn due to Applicant’s amendments in claims 3 and 4 (and cancelation of claim 2) in the Amendment filed December 13, 2021.
The 35 U.S.C. 103 rejections of the claims based on Moffit et al. (US ‘866) in view of Moffit et al. (US ‘400) have been withdrawn due to Applicant’s incorporation of the crystallinity range of claim 2 of 15 to 40% into claim 1 in combination with Applicant’s arguments. Examiner agrees with Applicant’s arguments that the focus of both Moffit et al. (US ‘866) and  Moffit et al. (US ‘400) is amorphous PEF, with Moffit et al. (US ‘400) teaching away from semi-crystalline PEF. Pages 6-7 of Amendment filed December 13, 2021. While Moffit et al. (US ‘866) do teach a crystallinity range of from 1% to 50%, there is no specific guidance in Moffit et al. (US ‘866) for a particular range of 15 to 40%, with Moffit et al. (US ‘866) putting a focus on 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the Examiner’s amendment was not sought because the Examiner’s Amendment cancels withdrawn claims 8-15 that were withdrawn without traverse (MPEP 821.02), and the withdrawn claims 8-15 are not otherwise eligible for rejoinder. See the requirements for rejoinder provided in MPEP 821.04.

The application is amended as follows:

In the claims:

Cancel claims 8-15.
Allowable Subject Matter
Claims 1, 3-7 and 16-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 1, the prior art of record fails to teach or suggest a container having all structural, compositional and property limitations as claimed, including a layer structure as claimed including an inner barrier layer comprising semi-crystalline polyethylene furanoate, where the crystallinity as claimed of the polyethylene furanoate is 15 to 40%. Examiner agrees with Applicant’s arguments that the focus of both Moffit et al. (US ‘866) and  Moffit et al. (US ‘400) is amorphous PEF, with Moffit et al. (US ‘400) teaching away from semi-crystalline PEF (as argued on pages 6 and 7 of Amdt.). Pages 6-7 of Amendment filed December 13, 2021. While Moffit et al. (US ‘866) do teach a crystallinity range of from 1% to 50%, there is no specific guidance in Moffit et al. (US ‘866) for a particular range of 15 to 40%, with Moffit et al. (US ‘866) putting a focus on PEF of lower crystallinities (therefore, amorphous PEFs), and Moffit et al. (US ‘400) teaching away from semi-crystalline PEF. As Applicant notes in paragraph 0013 of the specification (and cited on page 6 of Amdt.), barrier capability of the container increases with an increased crystallinity, thus establishing that the crystallinity range of 15 to 40% has criticality in the form of increased barrier property over lower, amorphous crystallinity percentages.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782